DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 04/07/2020.  Claims 1-13 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019, 04/01/2020 and 10/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 

“an image acquisition unit” in claim 1 (in page 4, lines 12-17 of the specification);
“a determination unit” in claims 1-2 and 9 (in page 4, line 18 - page 5, line 5 of the specification);
“a collection unit” in claims 1, 3-5 (in page 5, lines 6-16 of the specification); 
“a guide map display unit” in claims 1 and 11 (in page 5, line 17 – page 6, line 7 of the specification); 
“a judgment unit” in claims 6-7 (in page 6, lines 8-13 of the specification); 
“a change unit” in claims 6-7 (in page 6, lines 14-22 of the specification);
“a detection unit” in claim 8 (in page 7, lines 1-7 of the specification); 
“an action result display unit” in claim 8 (in page 7, lines 8-13 of the specification); 
“a position and direction acquisition unit” in claim 9 (in page 7, lines 14-19 of the specification); 
“an estimating unit” in claim 9 (in page 7, lines 20-22 of the specification); 
“a guideline display unit” in claim 10 (in page 8, lines 8-11 of the specification); and
“a selection acceptance unit” in claim 11 (in page 8, line 15 - page 9, line 2 of the specification).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because 
Step 1: Claims 1-12 are directed to a wearable terminal display system and method.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claims 1 and 12 recite the limitations of acquiring an image of a guidance target entering a visual field of the wearable terminal, performing an image analysis on the image to determine the guidance target, collecting a guide map of the guidance target, and displaying the guide map of the guidance target seen through the display board on the display board of the wearable terminal by using augmented reality.  These limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a wearable terminal display system”.  That is, other than reciting “by a wearable terminal display system” nothing in the claim precludes the steps from practically being performed in the mind.  For example, other than “by a wearable terminal display system” language, the claims encompass a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a wearable terminal display system does not take the claim limitations out of the mental process grouping.    Thus, the claims recite a mental process.    
 Claims 1 and 12 recite the additional elements of acquiring, performing, collecting, and displaying steps. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The wearable terminal display system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exception using a computer (the wearable terminal display system).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claims 2-11 do not contain limitation that render them subject matter eligible under 35 U.S.C. 101.

Claim 13 is rejected under 35 U.S.C. 101 because 
Step 1: Claim 13 is directed to a non-transitory computer-readable program.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a program is not a process, machine, manufacture, or a composition of matter.
Step 2A - Prong 1: Claim 13 recites the limitations of acquiring an image of a guidance target entering a visual field of the wearable terminal, performing an image analysis on the image to determine the guidance target, collecting a guide map of the guidance target, and displaying the guide map of the 
Step 2A - Prong 2: Claim 13 recites the additional elements of acquiring, performing, collecting, and displaying steps. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The wearable terminal display system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exception using a computer (the wearable terminal display system).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (JP2012008290A)

Regarding claims 1, 12 and 13, Nakajima discloses:
A wearable terminal display system (Figs. 1, 2A-2B, 3 – glasses-type display device 1), method, and non-transitory computer-readable program (Fig. 3 – data in memory 15)  for displaying a guide map of a guidance target (map of the product; [0082] “In addition, when the glasses-type display device 1 is used in front of a store or a show window, the shopping navigation mode specialized for obtaining and displaying related information related to the product to be watched and the glasses-type display device 1 are mounted. A route navigation mode specialized in obtaining and displaying information such as route guidance to a destination and a map when walking in an urban area or traveling on a road may be used.”) on a display board of a wearable terminal (Fig. 2B – combiner optical system 125), comprising: 

a determination unit (Fig. 3 - gaze target distance detection unit 10), which is configured to perform an image analysis on the image (Figs. 4A-4B) to determine the guidance target (analyzes user’s eyes to Tr1 to obtain a gaze target; [0041] “Then, the gaze target distance detection unit 10 calculates and detects a gaze target distance L1 from the user's eye to the right tree Tr1, and analyzes the right tree Tr1 to obtain a gaze target such as a name and type. Related related information is acquired from the memory 15 or a server on the communication network”); 
a collection unit (Fig. 3 – control unit 14), which is configured to collect a guide map of the guidance target (obtains a map of the gaze target; [0082] “In addition, when the glasses-type display device 1 is used in front of a store or a show window, the shopping navigation mode specialized for obtaining and displaying related information related to the product to be watched and the glasses-type display device 1 are mounted. A route navigation mode specialized in obtaining and displaying information such as route guidance to a destination and a map when walking in an urban area or traveling on a road may be used.”); and 
a guide map display unit (Fig. 3 – image display unit 12), which is configured to display the guide map of the guidance target seen through the display board on the display board of the wearable terminal by using augmented reality (displays a virtual map of the gaze target on combiner optical system 125; [0059] “An image forming optical system for guiding the image of the small liquid crystal display surface toward the combiner optical system 125 while forming an image at a predetermined focal length is used”; [0064] “The image display unit 12 displays an image (virtual image) of related information related to the gaze target (tree) so as to be formed at a position away from the user's eyes by the gaze target distance (step 16).”; [0082] “In addition, when the glasses-type display device 1 is 

Regarding claim 2, Nakajima discloses:
wherein 
the determination unit is configured to merely determine a guidance target located in a center of the visual field of the wearable terminal (determines tree Tr1 is at the center of the field-of-view image at 901; see Figs. 4A-4B; [0041] “Since the user's line-of-sight direction substantially coincides with the direction of the line-of-sight mark 901 at the center of the field-of-view image captured by the field-of-view synchronization camera 9, the eyeglass-type display device 1 is that the user is gazing at the tree Tr1 on the right side. to decide”).

Regarding claim 3, Nakajima discloses:
wherein 
the collection unit is configured to collect the guide map of the guidance target according to a database (database on the information providing server 22; [0063] “The information providing server 22 searches the database based on the gaze target information received from the image analysis server 21) in which the guide map is registered in advance (obtains map information in the database on the information providing server 22.  Since the information providing server 22 has to search the database, map information is already on the server in advance; [0063] “The information providing server 22 searches the database based on the gaze target information received from the image analysis server 21, 

Regarding claim 8, Nakajima disclose:
comprising: 
a detection unit (Fig. 3 - gaze target distance detection unit 10), which is configured to detect an action (an operation) on the displayed guide map (an operation may be detected on the operation menu on the route guidance or map based on the user’s gaze; see Fig. 11; [0067] “The image display unit 12 outputs an image including information on the operation menu (step 9). As a result, the image display unit 12 displays an image (virtual image) 904 including information on the operation menu in the forward field of view at the same focal position as the television 903, and the user has no defocus as shown in FIG. The operation menu image 904 can be visually recognized (steps 10 and 11).”; [0068] “The user gazes and selects one of the operations on the operation menu image 904 displayed on the glasses-type display device 1, and performs a predetermined eye movement (for example, wink, vertical movement, or horizontal movement)”; [0082] “In addition, when the glasses-type display device 1 is used in front of a store or a show window, the shopping navigation mode specialized for obtaining and displaying related information related to the product to be watched and the glasses-type display device 1 are mounted. A route navigation mode specialized in obtaining and displaying information such as route guidance to a destination and a map when walking in an urban area or traveling on a road may be used.”); and 


Regarding claim 9, Nakajima discloses:
comprising: 
a position and direction acquisition unit (Fig. 3 - GPS receiving unit 26 and azimuth detecting unit 27), which is configured to acquire a terminal position and a photographing direction of the wearable terminal ([0083] “In the glasses-type display device 1 according to the present embodiment, a GPS function for acquiring information on the current position of the glasses-type display device 1 and an orientation detection function for detecting the orientation of the field of view as viewed by the user.”); and 
an estimating unit (Fig. 3 – control unit 14), which is configured to estimate a position of the guidance target based on the terminal position and the photographing direction ([0083] “Information on the current position acquired by the GPS function and information on the azimuth of the field of view detected by the azimuth detection function are collated with information in a spatial database including map information, facility information, etc. provided in the server, for example. As a result, the gaze target can be estimated, and the gaze target can be more accurately specified.”); 
wherein the determination unit is configured to determine the guidance target according to the position of the guidance target and the image analysis (the gaze target may be specified according to the current position of the glasses-type display device 1 and analysis of information on the azimuth of the field of view detected by the azimuth detection function are collated with information in a spatial 

Regarding claim 10, Nakajima discloses:
comprising: 
a guideline display unit (Fig. 3 - image display unit 12), which is configured to display a guideline (four icons) for photographing the guidance target on the display board of the wearable terminal by using the augmented reality (four icons for instructing input are displayed with the target at user’s point of gaze; see Fig. 18; [0079] “FIG. 18 is an explanatory diagram in which a line-of-sight cursor 920 that displays the line-of-sight direction and four icons for instructing input and selection are displayed in the front view including the store that can be seen through the eyeglass lens 5R. The line-of-sight cursor 920 moves with the movement of the user's line of sight, and is displayed at the position of the user's point of gaze.”); 
wherein the acquisition unit is configured to acquire the image photographed along the guideline (see Fig. 18).

Regarding claim 11, Nakajima discloses:
comprising: 
a selection acceptance unit (Fig. 3 – control unit 14), which is configured to accept a selection of a selection target about the guidance target seen through the display board of the wearable terminal (decides tree Tr1 on the right side is the gaze target based on the user’s line-of-sight direction; Figs. 4A-
wherein the guide map display unit is configured to display a guide map matched merely with the selection target seen through the display board on the display board of the wearable terminal by using the augmented reality (acquires related information on the gaze target, which is tree Tr1, see [0041] above.  In tour guide mode, the related information of the gaze target may be route guidance or a map, see [0082] “The tour guide mode specialized in the acquisition and display of related information related to the tourist facility to be watched may be used. In addition, when the glasses-type display device 1 is used in front of a store or a show window, the shopping navigation mode specialized for obtaining and displaying related information related to the product to be watched and the glasses-type display device 1 are mounted. A route navigation mode specialized in obtaining and displaying information such as route guidance to a destination and a map when walking in an urban area or traveling on a road may be used.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention too a person having ordinary skill in the art to which the 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, and further in view of Bostick et al. (US 20180089869 A1).

Regarding claim 4, Nakajima discloses:
wherein 
the collection unit is configured to access content (related information on the information providing server 22; [0063] “The information providing server 22 searches the database based on the gaze target information received from the image analysis server 21, and searches for and collects related information related to the gaze target (step 8).”) associated with the guidance target in advance to collect the guide map (control unit 14 of the glasses-type display device 1 receives related information related to the gaze target from the information providing server 22, and the related information may be map information; [0082] “In addition, when the glasses-type display device 1 is used in front of a store or a show window, the shopping navigation mode specialized for obtaining and displaying related information related to the product to be watched and the glasses-type display device 1 are mounted. A route navigation mode specialized in obtaining and displaying information such as route guidance to a destination and a map when walking in an urban area or traveling on a road may be used.”).

Nakajima does not specifically disclose:
wherein 
the collection unit is configured to access World Wide Web (web) content.

However, Bostick discloses:

the collection unit is configured to access World Wide Web (web) content associated with the guidance target in advance to collect the guide map (accesses via web searches identified business or building, viewed as the guidance target, to retrieve the indoor view, viewed as the web content, from Google maps; [0042] “At step 214, the indoor view of the identified business or building is retrieved from at least one repository. This step may further include the steps of retrieving the indoor view from Google maps (by using, for example, an API), or generating a query to retrieve the view from a realty website or other websites which store indoor views that may be accessed via web searches.”).

Nakajima and Bostick are both considered to be analogous because they are in the same field of wearable terminal for displaying a map.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima’s wearable terminal to further incorporate Bostick’s augmented reality glasses that retrieves indoor view from Google maps via web searches. 

Regarding claim 5, Nakajima does not specifically disclose:
wherein 
the collection unit is configured to perform Internet retrieval of the guidance target to collect the guide map from retrieved Web content.

However, Bostick discloses:
wherein 
the collection unit is configured to perform Internet retrieval of the guidance target to collect the guide map from retrieved Web content (accesses via web searches identified business or building to 

Nakajima and Bostick are both considered to be analogous because they are in the same field of wearable terminal for displaying a map.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima’s wearable terminal to further incorporate Bostick’s augmented reality glasses that retrieves indoor view from Google maps via web searches using the Internet. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, and further in view of Nakagawa (JP2015219850A).

Regarding claim 6, Nakajima does not specifically disclose:
comprising: 
a judgment unit, which is configured to determine whether the displayed guide map is browsed; and 


However, Nakagawa discloses:
comprising: 
a judgment unit (Figs. 1-2 – information processing apparatus), which is configured to determine whether the displayed guide map is browsed (the information processing apparatus 1 detects whether the browse display data is “read / unread”; [0079] “The information processing apparatus refers to “read / unread” information in the management table to detect browse display data that is “unread” (step S21). Here, if there is browse display data for which “read / unread” information is “not yet”, the information processing apparatus performs user notification by a predetermined method. This notification is, for example, by changing or framing the color of the browsing display data in which the "read / unread" information is "not yet" when displaying the browsing display data list on the information processing apparatus.”); and 
a change unit (Figs. 1-2 – information processing apparatus), which is configured to change the guide map to a browsed state in response to determining that the guide map is browsed (the information processing apparatus 1 changes or framing the color of the browse display data in response to determining “read / unread” information is “not yet”; see [0079] above).

Nakajima and Nakagawa are both considered to be analogous because they are in the same field of information processing for displaying related information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima’s display device to further incorporate Nakagawa’s method of changing the color of the 

Regarding claim 7, Nakajima does not specifically disclose:
comprising: 
a judgment unit, which is configured to judge whether the displayed guide map is browsed; and 
a change unit, which is configured to change a degree of attention in response to determining that the guide map is not browsed so that the guide map is to be browsed.

However, Nakagawa discloses:
comprising: 
a judgment unit (Figs. 1-2 – information processing apparatus), which is configured to judge whether the displayed guide map is browsed (the information processing apparatus 1 detects whether the browse display data is “read / unread”; [0079] “The information processing apparatus refers to “read / unread” information in the management table to detect browse display data that is “unread” (step S21). Here, if there is browse display data for which “read / unread” information is “not yet”, the information processing apparatus performs user notification by a predetermined method. This notification is, for example, by changing or framing the color of the browsing display data in which the "read / unread" information is "not yet" when displaying the browsing display data list on the information processing apparatus.”); and 
a change unit (Figs. 1-2 – information processing apparatus), which is configured to change a degree of attention (“not yet” and “done” have different degree of attention since the user is notified for “not yet’ but is not notified for “done”) in response to determining that the guide map is not browsed so that the guide map is to be browsed (the information processing apparatus 1 changes from 

Nakajima and Nakagawa are both considered to be analogous because they are in the same field of information processing for displaying related information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima’s display device to further incorporate Nakagawa’s method of notifying the user of the “unread” browse display data. Doing so would aid in obtaining user’s attention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Platonov et al. (US 20120114178 A1) discloses a system that accesses the annotated map data to retrieve information therefrom and may subsequently use the retrieved information for object recognition in the captured image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665